ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                           People v. Sedelsky, 2013 IL App (2d) 111042




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                    BRYAN SEDELSKY, Defendant-Appellant.



District & No.             Second District
                           Docket No. 2-11-1042


Filed                      September 26, 2013


Held                       Defendant’s possession of duplicate digital images of a young girl stored
(Note: This syllabus       in the same medium did not constitute two separate offenses pursuant to
constitutes no part of     the one-act, one-crime doctrine; therefore, the appellate court vacated
the opinion of the court   defendant’s conviction and sentence on one of the two counts of
but has been prepared      possessing child pornography.
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Lake County, No. 10-CF-1902; the
Review                     Hon. Theodore S. Potkonjak, Judge, presiding.



Judgment                   Affirmed in part, reversed in part, and vacated in part.
Counsel on                Thomas A. Lilien and Steven E. Wiltgen, both of State Appellate
Appeal                    Defender’s Office, of Elgin, for appellant.

                          Michael J. Waller, State’s Attorney, of Waukegan (Lawrence M. Bauer
                          and Jay Paul Hoffmann, both of State’s Attorneys Appellate Prosecutor’s
                          Office, of counsel), for the People.


Panel                     JUSTICE HUTCHINSON delivered the judgment of the court, with
                          opinion.
                          Justices Birkett and Spence concurred in the judgment and opinion.




                                            OPINION

¶1          Following a jury trial, defendant, Bryan Sedelsky, was found guilty of three counts of
        possession of child pornography (720 ILCS 5/11-20.1(a)(6) (West 2008)), and the trial court
        sentenced him to five years’ imprisonment for each conviction, to run concurrently.
        Defendant argues on appeal that one of his convictions should be vacated because two counts
        were based on possession of an identical image stored in the same digital medium. We agree
        and reverse defendant’s conviction of count III and vacate the corresponding sentence.

¶2                                         I. Background
¶3          On June 30, 2010, the State charged defendant by indictment with three counts of child
        pornography. Count I related to possession of a computer image entitled
        “yngbigirl1_o_50465483.jpg.” Count II related to possession of a computer image entitled
        “yngbigirl1_0_50577108.jpg.” Count III related to possession of a computer image entitled
        “yngbigirl1_0_50577109.jpg.”
¶4          A trial commenced on June 27, 2011. Blake DeWelde, a Round Lake Beach police
        officer, testified that on June 7, 2010, he arrived at defendant’s apartment with other
        investigators to execute a search warrant. Defendant admitted that he had accounts with a
        website known as Mbuzzy. Defendant also turned over two cell phones that were admitted
        into evidence. Two T-Mobile phone bills for defendant’s cell phone number were also
        retrieved and admitted into evidence. The bills show defendant’s cell phone number but do
        not provide any details regarding uploaded images. Defendant’s notebook, which contained
        information regarding his Mbuzzy accounts and numerous website addresses, was retrieved
        and admitted into evidence.
¶5          Ryan Nobrega, vice president of products for Send Me, Inc., the parent company of
        Mbuzzy, testified that Mbuzzy is a social network similar to Myspace or Facebook. The site

                                                -2-
     allows users to create account profiles, upload photographs, and chat with other users. The
     site works heavily with mobile-phone users. Mbuzzy maintained records of user profiles as
     part of its ordinary course of business. Nobrega identified Mbuzzy user profile information
     for the user names “yngbigirl1, cuteguy2010, and iluvynggirls.” In December 2009, Nobrega
     had an employee named Wei Liu. Liu handled all content moderation issues and supported
     the help desk. In December 2009, Liu made a report to the National Center for Missing and
     Exploited Children (NCMEC) with Nobrega’s knowledge and assistance. Nobrega identified
     People’s Exhibit Nos. 13, 14, and 15 as images reported to NCMEC. People’s Exhibit No.
     13 was an image with the file name “yngbigirl1_0_50465483.jpg”; People’s Exhibit No. 14
     was an image with the file name “yngbigirl1_0_50577108.jpg”; and People’s Exhibit No.
     15 was an image with the file name “yngbigirl1_0_50577109.jpg.” Exhibit Nos. 13 and 14
     contained the same image.
¶6        The images were being stored on Mbuzzy’s main server in California for username
     “yngbigirl1.” Nobrega testified that defendant’s T-Mobile phone number was connected to
     the Mbuzzy “yngbigirl1” account that uploaded these images. Nobrega explained that an
     Mbuzzy customer could upload images from a computer, in which case an IP address would
     be seen. A person could also use a cell phone, in which case the image would be sent to
     Mbuzzy’s computer as an e-mail with an attachment. Mbuzzy’s computer would then pull
     the e-mail, process it, and attach the image to the user’s account. Using People’s Exhibit No.
     11, Nobrega identified that 25 media uploads were done from defendant’s phone on
     December 16, 2009, within a 4-minute time span. People’s Exhibit No. 4 showed 25
     thumbnail images taken from yngbigirl1’s Mbuzzy account; 4 images were identical to
     Exhibit Nos. 13 and 14; 3 images were identical to Exhibit No. 15. People’s Exhibit No. 4
     was not published, because defendant was not charged with possessing the other photos.
     Exhibit No. 11 does not depict or otherwise identify what image was being sent to Mbuzzy;
     it merely states “media_upload” and specifies that the upload address was defendant’s cell
     phone number @tmomail.net. Nobrega was not asked whether these images were visible to
     any other Mbuzzy user; he merely testified that the images were stored in defendant’s
     account.
¶7        Michael Bruns, an investigator with the Illinois Attorney General’s office, testified that
     in early January 2010 he received a case from NCMEC involving defendant’s Mbuzzy
     account. Bruns went to defendant’s home on June 7, 2010, and spoke to defendant and his
     aunt, Jody, who also lived in the residence. He informed defendant that he was there, with
     other investigators, to execute a search warrant. Defendant signed a Miranda waiver form
     and agreed to speak to Bruns. Defendant admitted that he had a T-Mobile cell phone number
     and that he used his cell phone to access the Internet, download pornography, download
     ringtones, play games, and send and receive text messages. Defendant admitted that he had
     three accounts with Mbuzzy: cuteguy2010, yngbigirl1, and iluvynggirls. Defendant admitted
     that he would search the Internet using search terms such as “lolita, jailbait, YO 15, YO 16”
     to look for suspect images. Bruns had a copy of the image contained in People’s Exhibit Nos.
     13 and 14 and copies of multiple images that NCMEC had sent to him. These images were
     labeled People’s Exhibit Nos. 3 and 4. Bruns showed these images to defendant, who signed
     and dated the images. Defendant admitted that he found these images on the Internet through

                                              -3-
       his phone and uploaded them to his “yngbigirl1” Mbuzzy account. Bruns identified People’s
       Exhibit Nos. 13, 14, and 15 as images found among the thumbnail images in Exhibit Nos.
       3 and 4. Bruns testified that defendant told him that Mbuzzy was an online storage space
       where he could store images because his phone did not have enough memory. Defendant said
       that he had deleted his Mbuzzy account and that it had been deleted for about six months,
       meaning he deleted the account in December 2009. He told Bruns that he deleted it because
       the images he uploaded were “too young.”
¶8         Dean Kharasch, an investigator with the Lake County State’s Attorney’s office, testified
       that the cell phones retrieved had defendant’s T-Mobile phone number, which he confirmed
       using cell phone forensic software.
¶9         The jury returned guilty verdicts on all three counts. Defendant moved for a new trial,
       and the trial court denied that motion. The court sentenced defendant to concurrent five-year
       prison terms. Defendant moved for reconsideration of his sentence, and the trial court denied
       that motion. Defendant timely appealed.

¶ 10                                           II. Discussion
¶ 11       On appeal, defendant contends that one of his convictions must be vacated because the
       same image cannot sustain two convictions where that image was stored in the same digital
       medium, albeit under different file names. In support of his contention, defendant argues that
       two of the three images were identical and that no images were recovered from his cell
       phone, but rather all three were recovered from his Mbuzzy account. Defendant
       acknowledges that this issue was not raised in the trial court, but he argues that we should
       review his claim under the plain-error doctrine.
¶ 12       The plain-error doctrine allows a reviewing court to address defects affecting substantial
       rights if (1) the evidence is closely balanced or (2) fundamental fairness requires review.
       People v. Carter, 213 Ill. 2d 295, 299 (2004). The second prong of plain error has been
       invoked where a defendant has a conviction that violates the one-act, one-crime rule, because
       such a surplusage conviction affects the integrity of the judicial process. Id. Therefore, we
       agree with defendant that, despite forfeiture rules, we may review his claim that one of his
       convictions must be vacated under the one-act, one-crime rule. See id. at 299-300.
¶ 13       Because this case requires a review of the child pornography statute to determine whether
       separate offenses may be charged for simultaneous possession of multiple copies of the same
       image, we use de novo review. Id. at 300-01. Statutory construction requires us to ascertain
       and give effect to the intent of the legislature. Id. at 301. The most reliable indicator of the
       legislative intent of a statute is its language, which, if plain and unambiguous, must be read
       without exception, limitation, or condition. Id. Criminal statutes must be strictly construed
       in the defendant’s favor. Id.
¶ 14       Section 11-20.1(a)(6) of the Criminal Code of 1961 (the Code) (720 ILCS 5/11-
       20.1(a)(6) (West 2008)) provides that a person commits the offense of possessing child
       pornography if he or she:
           “with knowledge of the nature or content thereof, possesses any film, videotape,
           photograph or other similar visual reproduction or depiction by computer of any child

                                                 -4-
            *** whom the person knows or reasonably should know to be under the age of 18 ***,
            engaged in any activity described in subparagraphs (i) through (vii) of paragraph (1) of
            this subsection.”
¶ 15        Defendant relies on People v. McSwain, 2012 IL App (4th) 100619, for his position that
       his convictions of possessing the duplicate image violate the one-act, one-crime rule. In
       McSwain, the defendant was convicted of five counts of possessing child pornography after
       he received one e-mail that contained five different images. McSwain, 2012 IL App (4th)
100619, ¶¶ 1, 14. On appeal, the defendant argued that his simultaneous possession of five
       images in a single e-mail constituted a single offense. Id. ¶ 46. The Fourth District agreed,
       holding that the word “any” in section 11-20.1(a)(6) of the Code did not adequately define
       the “allowable unit of prosecution” as explained in People v. Carter, 213 Ill. 2d 295 (2004).
       McSwain, 2012 IL App (4th) 100619, ¶ 59. Because the statute did not define the “allowable
       unit of prosecution,” the statute was ambiguous and had to be construed in the manner that
       favored the defendant. Id. ¶ 64. The Fourth District, therefore, vacated four of the
       defendant’s five convictions. Id.; see also State v. Sutherby, 204 P.3d 916, 922 (Wash. 2009)
       (finding that statute similar to the Illinois statute, using “any,” was ambiguous and must be
       construed in favor of the defendant and thereby vacating 9 of the defendant’s 10 convictions
       of possession of child pornography).
¶ 16        McSwain relied on the supreme court’s decision in Carter to vacate the defendant’s
       convictions. In Carter, the court interpreted the unlawful-possession-of-a-weapon statute,
       which provided, like the child pornography statute, that it was unlawful to possess “any
       firearm or any firearm ammunition.” (Emphasis omitted.) (Internal quotation marks omitted.)
       Carter, 213 Ill. 2d at 301. The court stated that “any” could mean either the singular or the
       plural, and when a criminal statute is capable of two or more constructions, it must adopt the
       construction that favors the accused. Id. at 301-02. The court stated that “[w]hether the
       legislature intended for the simultaneous possession of weapons and ammunition to be the
       same offense or separate offenses requires us to determine the statute’s ‘allowable unit of
       prosecution.’ ” Id. at 302. Because the term “any” in the statute failed to define it, the court
       held that the defendant’s multiple convictions of simultaneously possessing two firearms and
       ammunition clips could not stand. Id.
¶ 17        Here, the State argues that McSwain was wrongly decided and in any event is
       distinguishable from the facts presented. We need not determine whether McSwain was
       wrongly decided based on its facts, because we agree that the facts of this case are
       distinguishable. In McSwain, the defendant accepted one e-mail that contained multiple
       different images and stored the e-mail in a folder. Here, defendant uploaded items from his
       cell phone and stored them in his Mbuzzy account. The question here is not whether
       defendant can be convicted of simultaneously possessing more than one image contained in
       one e-mail. Rather, we must determine whether defendant may be convicted twice of
       possessing duplicate digital images stored in the same digital medium, but under different
       file names.
¶ 18        Nonetheless, although the facts are distinguishable, the analysis in McSwain is applicable
       here. Under the narrow facts of this case, defendant’s convictions may not stand under the
       one-act, one-crime rule when the statute is unclear whether a duplicate digital image stored

                                                 -5-
       in the same medium constitutes a separate offense.
¶ 19       Under People v. King, 66 Ill. 2d 551, 566 (1977), a court must determine whether a
       defendant’s conduct consisted of separate acts or a single act. People v. Rodriguez, 169 Ill.
2d 183, 186 (1996). Multiple convictions are improper if they are based on precisely the
       same physical act. Id. If the court determines that the defendant committed multiple acts, the
       court then must determine whether any of the offenses are lesser included offenses. Id. If so,
       then, under King, multiple convictions are improper. Id. As the Carter court explained, the
       defendant may be prosecuted according to the statute’s defined “allowable unit of
       prosecution.” Carter, 213 Ill. 2d at 302. It is the legislature, and not the prosecution, that
       establishes and defines offenses. Sanabria v. United States, 437 U.S. 54, 69 (1978). “Few,
       if any, limitations are imposed by the Double Jeopardy Clause on the legislative power to
       define offenses.” Id. However, once the legislature has defined the offense by its prescription
       of the “allowable unit of prosecution,” it is this unit that governs whether a particular course
       of conduct involves one or more distinct “offenses” under the statute. Id. at 69-70. Section
       11-20.1(a)(6) of the Code provides that the relevant “allowable unit of prosecution” is
       possession of “any *** depiction by computer” of a pornographic image of a child. 720 ILCS
       5/11-20.1(a)(6) (West 2008). The statute defines a “depiction by computer” as a “computer
       program or data that, after being processed by a computer either alone or in conjunction with
       one or more computer programs, results in a visual depiction on a computer monitor, screen,
       or display.” 720 ILCS 5/11-20.1(f)(5) (West 2008). The statute further defines “computer
       program” and “data” by referring to section 16D-2 of the Code (720 ILCS 5/16D-2(b), (c)
       (West 2008)). 720 ILCS 5/11-20.1(f)(6) (West 2008). Relevant to this case, “data” is defined
       as a:
           “representation of information, knowledge, facts, concepts or instructions, including
           program documentation, which is prepared in a formalized manner and is stored or
           processed in or transmitted by a computer. Data shall be considered property and may be
           in any form including but not limited to printouts, magnetic or optical storage media,
           punch cards or data stored internally in the memory of the computer.” 720 ILCS 5/16D-
           2(c) (West 2008).
¶ 20       “Any,” on the other hand, is not defined by the statute. In Carter, the supreme court
       concluded that the term “any” could be construed as “ ‘some,’ ‘one out of many’ or ‘an
       indefinite number.’ ” Carter, 213 Ill. 2d at 301 (citing Black’s Law Dictionary 94 (6th ed.
       1990)). It concluded that “any” had “categorical meanings of ‘any one of a kind,’ ‘any kind,’
       or ‘any number.’ ” Id. at 301-02. Thus, “any” could mean either the singular or the plural,
       and where a criminal statute is capable of more than one construction, the court must adopt
       the construction that favors the accused. Id. at 302. The court concluded that the word “any”
       in the statute was ambiguous as to whether the legislature intended for the simultaneous
       possession of weapons and ammunition to be the same offense or separate offenses. Id. Thus,
       it construed the statute in favor of the defendant and held that only one conviction of
       unlawful possession of weapons could be entered for the defendant’s simultaneous
       possession of two firearms and firearm ammunition. Id. at 304; see also People v. Sotelo,
       2012 IL App (2d) 101046, ¶ 10 (distinguishing language of the Firearm Owners
       Identification Card Act (430 ILCS 65/2(a)(1) (West 2008)) from unlawful possession statute

                                                 -6-
       in Carter to determine that the statute unambiguously allowed separate convictions of
       possession of firearm without a FOID card and possession of firearm ammunition without
       a FOID card where the statute listed firearm and ammunition separately).
¶ 21       Likewise, in this case, the term “any” does not indicate whether the simultaneous
       possession of a duplicate “depiction by computer” could constitute a separate offense. Thus,
       we must construe the statute in defendant’s favor and hold that, on the limited facts present
       in this case, only one conviction of possessing child pornography can be entered for
       defendant’s possession of the same digital image stored in the same digital medium.
¶ 22       We agree with the State that People v. Lamborn, 185 Ill. 2d 585 (1999), affirmed
       convictions of the simultaneous possession of two lewd photographs. However, we disagree
       with the State that Lamborn renders McSwain incorrectly decided or is comparable to the
       facts of this case. In Lamborn, the defendant took different photographs of children in lewd
       poses. Id. at 587. The defendant’s conduct in Lamborn was therefore dissimilar to that of the
       defendant in McSwain, who did nothing more than receive one e-mail containing multiple
       images. Further, the defendant in Lamborn possessed different images, unlike defendant here,
       whose Mbuzzy file contained the same image saved with different file names.
¶ 23       We also agree with the State that federal courts have held that a defendant may be
       charged with possession of child pornography where the images are stored in different media,
       such as a computer hard drive, book, or compact disc. United States v. Schales, 546 F.3d
965, 979 (9th Cir. 2008). In Schales, law enforcement recovered numerous child
       pornography images from the defendant’s computer hard drive, compact discs, and digital
       camera. Id. at 969-70. The prosecution charged the defendant with receipt and possession of
       images obtained through the Internet. The court held that the State’s indictment was
       “multiplicitous” because it charged the defendant with receipt of the material by
       downloading it from the Internet and with possession of this material in the same medium.
       Id. at 980. It therefore concluded that his convictions of possessing and receiving the same
       materials violated the defendant’s double jeopardy rights by subjecting the defendant to
       additional punishment for the same conduct. Id. The court noted that there would not have
       been a double jeopardy violation had the government distinctly charged the defendant both
       with the receipt of the images that he downloaded from the Internet and with the possession
       of the images that he transferred to and stored on compact discs. Id. The holding in Schales,
       therefore, does not support the State’s position because, here, defendant was charged with
       possessing the same image in the same medium, obtained at nearly the same time. Further,
       the federal courts are not unanimous on this point. See United States v. Chiaradio, 684 F.3d
265 (1st Cir. 2012) (criticizing Schales in that it relied on a case involving a different section
       of the possession statute; stating that use of “one or more” rather than “any” in section at
       issue indicated the intent of Congress to include multiple matters in a unit of prosecution
       whereas “any” may indicate otherwise).
¶ 24       The State similarly cites to State v. Liberty, 370 S.W.3d 537 (Mo. 2012), for the
       proposition that multiple convictions may be entered when the prohibited items were
       acquired or possessed at different times. We agree with this proposition but a close reading
       of Liberty does not support the State’s position in this case. The State argues that defendant
       separately downloaded several images from the Internet to his cell phone and then uploaded

                                                  -7-
       these images to his Mbuzzy account at different, albeit close, points in time.
¶ 25       In Liberty, the defendant was charged with eight counts of possession of eight different
       images of child pornography. Id. at 540. The court vacated seven of the convictions, finding
       that the Missouri statute’s use of the word “any” was ambiguous as to whether the statute
       intended to impose a separate punishment for each item of child pornography a person
       simultaneously possessed or whether it intended for only a single offense to be charged for
       each instance of possession. Id. at 547. The court agreed with other courts that the term “any”
       has typically been deemed ambiguous when determining the allowable unit of prosecution.
       Id. at 548. Like in Carter, the Liberty court held that, where the statute is ambiguous as to
       the “allowable unit of prosecution,” it must apply the rule of lenity and interpret the statute
       in the defendant’s favor. Id. at 549. The court left open the possibility that, had the State
       presented evidence that the defendant came to possess the pornographic materials at different
       dates or from different sources, multiple possession convictions would not violate the
       defendant’s double jeopardy rights. Id. at 550.
¶ 26       We agree with the logic in Carter and Liberty that possession of “any *** depiction by
       computer” is ambiguous as to whether a defendant may be charged separately with
       possessing a duplicate image in the same medium. Here, the facts demonstrated only that the
       image was saved twice to the same medium and at nearly the same point in time. We
       disagree with the State’s assertion that defendant separately uploaded the image from his cell
       phone. It is not clear from the facts whether the image was uploaded more than once, from
       more than one website, or from more than one source. The facts lead only to the inference
       that the image was saved twice, as the Mbuzzy records show only that 25 “media_upload”
       files were sent from defendant’s phone to his Mbuzzy account within a 4-minute timespan.
       The State did not present any evidence that defendant uploaded the image from his phone on
       separate occasions. It is not clear whether defendant affirmatively uploaded the image twice
       and saved it twice, or merely saved the image twice. The State also did not present evidence
       that the image was saved anywhere other than in defendant’s Mbuzzy account.
¶ 27       We reiterate that our holding today applies to the narrow facts presented. Different
       factual scenarios in other jurisdictions have produced different results. For instance, in State
       v. McPherson, 269 P.3d 1181, 1184 (Ariz. Ct. App. 2012), the court upheld separate
       convictions of and punishments for possessing different images on the same DVD because
       the statute provided for prosecution for each individual depiction. In Pontius v. State, 930
N.E.2d 1212, 1218 (Ind. Ct. App. 2010), the court held that the defendant’s two convictions
       of possession of two identical child pornography videos did not violate double jeopardy
       principles where the defendant downloaded the videos at two separate times, on two separate
       computers, and at two separate locations. The court, however, specifically stated that, were
       the videos the product of data backup protocols or procedures, the statute might not allow
       for multiple convictions. Id. Similarly, in State v. Ravell, 922 A.2d 685, 686 (N.H. 2007), the
       defendant was convicted of possessing images of child pornography, stored on a compact
       disc, in one county; he was later convicted of possessing identical images on his home
       computer in another county. The court held that the convictions did not violate double
       jeopardy principles where the legislature intended the unit of prosecution to be each separate
       image. Id. at 687. Even in so holding, the court opined that the case would be distinguishable

                                                 -8-
       where a defendant possessed multiple images contained on a computer hard drive because
       the hard drive backed up those images automatically. Id. at 688.
¶ 28       The facts of this case are distinguishable from McPherson and Ravell because defendant
       did not store the image in different forms. It is similarly distinguishable from Pontius
       because the State did not show that defendant downloaded and stored the image at
       substantially different times, on different computers, at different locations. See United States
       v. Buchanan, 485 F.3d 274, 282 (5th Cir. 2007) (holding that the defendant’s convictions of
       receipt of four different images were multiplicitous where the government did not offer any
       proof that the defendant took more than one action to receive the images). Rather, the statute
       in question is similar to the statute in Carter, and like the McSwain court, under our facts,
       we find the term “any” ambiguous, requiring us to apply the rule of lenity. If the legislature’s
       intention is contrary to our holding, or McSwain’s, then it may choose to amend the statute
       as it did following the Carter decision. Further, if the State had presented facts that
       established that defendant uploaded the image at substantially different times, and not just
       that he sent two requests to save the image within minutes, our analysis might be different.
       However, as the statute is written and under the facts adduced at trial, we must vacate one
       of defendant’s convictions.
¶ 29       On a final note, we address the State’s argument that the convictions must stand to
       support the purpose of the child pornography statute. Citing People v. Geever, 122 Ill. 2d 313
       (1988), the State emphasizes that the statute is intended to prevent not only the production
       and dissemination of child pornography, but also its possession. Id. at 324. We recognize that
       the purpose of the child pornography statute is to “prevent the sexual abuse and exploitation
       of children by ‘drying up’ the market” for such materials. People v. Myers, 359 Ill. App. 3d
341, 345 (2005) (quoting Geever, 122 Ill. 2d at 326). However, we agree with the dissenting
       opinion in Ravell that “[u]sing a possession offense to punish a defendant for possessing
       identical copies of an image does not appeal to a sense of fairness.” Ravell, 922 A.2d at 691
       (Duggan, J., dissenting, joined by Broderick, C.J.). The dissent in Ravell noted that the
       legislature had created a separate mechanism to punish individuals who sell or distribute
       child pornography, which would address the defendant who possesses multiple copies with
       such an intention. Id. Further, the dissent agreed with other jurisdictions that applied the rule
       of lenity to statutes with language similar to the language in the New Hampshire statute. Id.
¶ 30       We find the dissent in Ravell persuasive in our analysis of the Illinois child pornography
       statute and the facts before us. Punishing defendant twice for possessing two duplicate digital
       images saved in the same medium does not affect the supply of this photograph, as an
       individual possessing a unique digital image can disseminate that single image as widely as
       an individual with two identical digital images. See United States v. McNerney, 636 F.3d
772, 780 n.4 (6th Cir. 2011). That the image cannot be viewed through any method other
       than accessing defendant’s Mbuzzy account sways our opinion. This is not a scenario where
       the image has been stored in different locations or in different media such that the image is
       capable of wider or quicker dissemination. In this situation, our interpretation of section 11-
       20.1(a)(6) of the Code does not undermine the purpose of “drying up” the child pornography
       market. Furthermore, as the Carter court noted, the “legislature knows how to authorize,
       specifically, multiple convictions for simultaneous violations of a single criminal statute.”

                                                 -9-
       Carter, 213 Ill. 2d at 303. With respect to the unlawful possession statute at issue in Carter,
       the legislature later amended the statute to specifically state that the possession of each
       firearm or firearm ammunition constituted a single and separate offense. See 720 ILCS 5/24-
       1.1(e) (West 2010) (as amended by Pub. Act 94-284, § 10 (eff. July 21, 2005)). In the case
       of the child pornography statute, the legislature has simply not done this, and we will not
       rewrite the statute.
¶ 31       In sum, we conclude that, because the child pornography statute is unclear as to whether
       the same image stored in the same digital medium can constitute a separate offense, we must
       adopt a construction that favors defendant. See Carter, 213 Ill. 2d at 312. Accordingly,
       defendant’s multiple convictions of possessing the same photograph cannot stand under the
       one-act, one-crime doctrine.

¶ 32                                       III. Conclusion
¶ 33       For the reasons set forth above, we reverse defendant’s conviction of count III and vacate
       the corresponding sentence.

¶ 34      Affirmed in part, reversed in part, and vacated in part.




                                                -10-